Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s response filed 02 Dec 2021 amends no claims thereby providing claims 1-18 pending.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 10, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2018/0270480).
	For claim 1, Zhang discloses a method for coding a video sequence, wherein a Reference Picture Resampling (RPR) mode is supported ([0112] e.g. scaling list data used for the pictures referring to the PPS), the method comprising: 
	generating, at an encoder side, or receiving, at a decoder side, a bitstream corresponding to encoded data of the video sequence ([0045]), 
	wherein the bitstream comprises one or more syntaxes related to the RPR mode when the RPR mode is enabled ([0112] pps_ scaling_list_ data_present_flag), and 
	scaling information for the RPR mode is derived using said one or more syntaxes ([0112]: e.g. When scaling_list_enabled_flag is equal to 1, sps_ scaling_list_ data_present_flag is equal to 0, and pps_ scaling_list_ data_present_flag is equal to 0, the default scaling list data are used to derive the array ScalingFactor as described in the scaling list data semantics as specified in clause 7.4.5.), and 
	wherein said one or more syntaxes are constrained by taking into account a value corresponding to Max(8, (minimum coding block size for a luma component)) ([0247] e.g. log2_diff_ max_min_pcm_ 
	wherein a target picture of the video sequence is encoded, at the encoder side, or decoded at the decoder side, utilizing the scaling information ([0247] image data is coded using scaling syntax listed in Table 4, as discussed above). 
For claim 7, Zhang discloses wherein the bitstream complies with a bitstream conformance requirement that said one or more syntaxes are constrained by disregarding interpolation filter for motion compensation ([0146] In HEVC, motion vector accuracy is one-quarter pel (one-quarter luma sample and one-eighth chroma sample for 4:2:0 video). In the JEM, the accuracy for the internal motion vector storage and the merge candidate increases to 1/16 pel. The higher motion vector accuracy ( 1/16 pel) is used in motion compensation inter prediction for the CU coded with Skip/Merge mode.), and 
	said one or more syntaxes are constrained by taking into account the value corresponding to Max(8, (the minimum coding block size for the luma component)) ([0247] e.g. log2_diff_ max_min_pcm_ luma_coding_block_size and log2_diff_ max_min_luma_coding_block_size).
	Claims 10 and 16 are disclosed as discussed for corresponding claims 1 and 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0270480).
For claim 2, Zhang discloses wherein the minimum coding block size for the luma component is indicated by one syntax, MinCbSizeY ([0137] The quadtree leaf nodes may have a size from 16.times.16 (i.e., the MinQTSize). It would be obvious to a person with ordinary skill in the art to substitute any other 
For claim 3, Zhang discloses wherein said one or more syntaxes comprise a first syntax corresponding to current picture width in luma samples ([0247] pic_ width_in_luma_samples) and a second syntax corresponding to maximum picture width in the luma samples ([0135] MaxBTSize is set to 64.times.64, [0137] using luma samples)). 
For claim 5, Zhang discloses wherein said one or more syntaxes comprise a third syntax corresponding to current picture height in luma samples and a fourth syntax corresponding to maximum picture height in the luma samples [0247] pic_ width_in_luma_samples ue(v) pic_ height_in_luma_samples ue(v) conformance). 
Claims 11, 12, 14 are disclosed as discussed for corresponding claims 2, 3, and 5.


Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0270480) in view of PARK (US 2018/0278940).
For claim 8, while Zhang does not, Park teaches wherein the bitstream complies with a bitstream conformance requirement that (maximum picture width*scaling window width of current picture) to be greater than or equal to ((current picture width-Max(8, MinCbSizeY))*scaling window width of reference picture in luma samples) ([0283] In addition, the decoder can scale the motion vector of the reference picture by the scaling factor of down/upscaling of the reference picture and allocate a motion vector of a prediction block which includes a left-top sample of the block and is included in the reference picture in units of a block having a minimum size that can have a motion vector.). It would be obvious to a person with ordinary skill in the art to combine the scaling unit teachings of Park with the teachings of Zhang for the predictable improvement of avoiding having a unit of the reference picture not be aligned with an original prediction unit.
For claim 9, while Zhang does not, Park teaches wherein the bitstream complies with a bitstream conformance requirement that (maximum picture height*scaling window height of current picture) to be 
	Claims 17 and 18 are disclosed as discussed for corresponding claims 8 and 9.


Allowable Subject Matter
Claims 4, 6, 13 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 01 Dec 2021 have been fully considered but they are not persuasive. 
Applicant argues Zhang does not disclose "a Reference Picture Resampling (RPR) mode” and syntax to "support the spatial scalability" where "the picture size of the reference picture can be different from the current picture" because “information in paragraph [0112] would appear to relate to deblocking mechanisms.” (Remarks, p18.).
However, matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. Here, the name Reference Picture Resampling mode is interpreted as a name for a mode which is further described by following limitations.
Regarding Zhang not disclosing syntax to “support the spatial scalability" where "the picture size of the reference picture can be different from the current picture," this appears to be a feature not claimed. As discussed above, Zhang discloses scaling information for the RPR mode is derived using .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571) 272-3917, M-F: 10a - 6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. Questions, contact the 


/NEIL R MIKESKA/Primary Examiner, Art Unit 2485